                            Case 3:19-mc-00341                    Document 3           Filed 05/01/19         Page 1 of 5

              -;
                                                                                                                 ORIGINAL
 AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means                  0 Original                  0 Duplicate Original


                                            UNITED STATES DISTRICT COURT
                                                                             for the
                                                                      District of Oregon

                   In the Matter of the Search of                               )
              (Briefly describe the property to be searched                     )
               or identify the person by name and address)                      )      Case No.
        Sailing Vessel "Mandalay" with Official Number                          )
                           947859                                               )
                                                                                )

                   WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer·
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the   _ _ _ _ _ _ _ _ District of                           Oregon
(identify the person or describe the property to be searched and give its location):
  Sailing Vessel "Mandalay" with Official Number 947859, as described in Attachment A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
 The information and items set forth in Attachment B hereto.




         YOU ARE COMMANDED to execute this warrant on or before                            _,,___,c..=.,,__,c._+--'---------'~---   (not to exceed 14 days)
       ~ in the daytime 6:00 a.m. to 10:00 p.m.                                                       ecause good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
-as required by law and promptly return this warrant and inventory to                 Honorable Stacie F. Beckerman

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result list ,                           1·
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the per.·"
property, will be searched or seized (check the appropriate box)                                               _:::."::-
     □ for _ _ days (not to exceed 30)     □ until, the facts justifying, the later specific date of



Date and time issued:           ,/Vfn! /frP/f
 City and state:      Portland, Oregon                                                             Honorable Stacie F. Beckerman
                           -~    -~----------                                                                Printed name and title
                           Case 3:19-mc-00341                    Document 3           Filed 05/01/19        Page 2 of 5


AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                  Copy of warrant and inventory left with:
  \C\ - f\/\ C - ~ \.\ \                  n 1..\1 \C\ I, G\
                                                        1
                                                                  \\'o-0 \"lov rs           \I e~,e l N\°'"'~~o..4
Inventory made in the presence of:
  ·                                          ""foJ.o.. C\e.'(¥'\e-c\\~
Inventory of the property taken and name(s) of any person(s) seized:
- d-CO p\°'-"Jt,c. j vc.~1 o+ <;vS~c,\-e(,\ \ iqv;,1,. iY'e-\-\"C\Mft\e~iY<~      . "_
- 56 SC\tAQ\t-5 ~\te,'{\ . fu{'f\ ·+'nt (,\_fOf~ M-e..-f\t,'of\ecA M~hct\~t\eV\(Y'\~~ ~"':)>.
-ca.,().~~                 <l\l'V\IY\ ~\~             \o    ~~L\"t~C..5       o-f. p're.{\o~\ 'o1t"\\    o..«.\ v\",St   I   'te~>
- 0'{'e (\) ~\c.u,k ~M ~fui LG (€\\ pf\-\0(\JI.. Irv\ do. c"rti...t11j'lt'>
- D~ (,) ~0--(\0\Sof\\~(. T~\i bavk ~t{J{ \l\r\ to~
:~ (\') Sja-.~,J.. \-\~"2..o{\ &P> l)'{\~-Y l'l\00\e\ ·f\f'l\(,F\,GS\)\ "') ~ c"(;'"tt C¢..f~.)
  0~ (,') 1..'<'m~5.~'t SO\'.\e.\\~                         ~""°M
                                                      \r\.l t.\\.O..-t'<?)ti (o{),t-J.':> CAM \J\o\c\e.{'
 - 0'fle. ( ,) b\RL-\\ · re\\{ ho'(\~ "'-I t-~ <' ei'
 - ~ (\) <">yS ?\o\-\e,.r-                   /stJ\J~U'
                                               ~C.IO,~,,                . -- /vo.v~~°'tonc1.\ C~G\ir1">
 - ~ ( ,) C~-.{\o..c.t<,\ Qo.5 sCf,1 Jo\\"" ( t\ t \ \\~
 - O'C'e (\) Wts1et{\ 0f'~0(\ \A.,~(1 ~(e~r
   - .\V\.o (d-J     :L'{'\\\ ~>h~~>
      .. j\) v~f Cl V S Co lf"~<,\t.1" c1\. ~ S. \\ S ·
   -    '~\,41      ~~\.)(.\,     I Ke~-,ef\!..'--\ U\/,'d~
   - d. r-\c~s ( \ M.J2~:l.., / 1 ((k-(\C,'1(,0
    -1fv r \J('\O s~ ~ R~io
    . . So..~\~~ \)el;_,~\ J\Aa.~\Q~ , , - ~.
       ·- ).T7.~ °J-ta":>S ~-tu.~              o-f-   (nc~'(JJvc.-1'<,\ lfl c1l   ~\~~i\ll ~-
       - f\J \\.J·\\O    (,   ~ S Mc:AC'lvco,;,\
                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                 Executing officer's signature
              Case 3:19-mc-00341         Document 3       Filed 05/01/19    Page 3 of 5
f




                                          ATTACHMENT A

                                         Vessel to Be Searched

           The vessel to be searched is a white 53 .6 foot double-masted sailing vessel with blue trim

    identified as the Mandalay with Official Number 947859.




    Page 1 - Attachment A                                    USAO Version Rev. June 2017
                  Case 3:19-mc-00341        Document 3        Filed 05/01/19     Page 4 of 5

\:
I                                            ATTACHMENT B
)
II
                                              Items to Be Seized ·

             The items to be searched for, seized, and examined, are those items on the Sailing Vessel

     (SN) Mandalay, Official number 947859 (hereinafter Vessel), presently located at a marine

     facility on the Multnomah Channel, Portland, Oregon, referenced in Attachment A, that contain

     evidence, contraband, fruits, and instrumentalities of violations of 46 U.S.C. §§ 70503(a) and

     70506(a) and (b).

             1.     The items referenced above to be searched for, seized, and examined are as

     follows:

             a.     Controlled substances, including, but not limited to, fentanyl, cocaine and

     methamphetamine, held in violation of 46 U.S.C. §§ 70503(a) and 70506(a) and (b);

            b.      Firearms and other dangerous weapons and ammunition;

            c.      Financial profits, proceeds and instrumentalities of trafficking in narcotics and,

     including U.S. Currency and other items of value purchased/acquired;

             d.     Paraphernalia for packaging, smuggling, processing, diluting, manufacturing,

     weighing, and distributing controlled substances, for example: hidden compartments, scales,

     blenders, funnels, sifters, grinders, glass panes, mirrors, razor blades, plastic bags, heat sealing

     devices, and dilutants such as inositol, vitamin B12, etc.;

             e.     Books, records, receipts, notes, ledgers, photographs, and other documents

     relating to the manufacture and distribution of controlled substances; communications between

     members of the conspiracy and evidence of the use of apparently legitimate businesses to

     disguise profits purchased/acquired;

             f.     Personal books and papers reflecting names, addresses, telephone numbers, and

      Page 1 - Attachment B                                             USAO Version Rev. June 2017
                 Case 3:19-mc-00341         Document 3       Filed 05/01/19      Page 5 of 5


'   ..
    other contact or identification data relating to the manufacture, importation and distribution of

    controlled substances;

            g.      Financial records relating to controlled substances income and expenditures of

    money and wealth, to wit: money orders, wire transfer records, cashier's checks and receipts,

    account records, passbooks, tax records, safe deposit box keys and records, checkbooks, arid

    check registers, as well as precious metals and gems such as gold, silver, diamonds, etc.

            h.      Items of personal property that tend to identify the person(s) in residence,

    occupancy, control, or ownership of the Vessel, including but not limited to vessel registration,

    canceled mail, deeds, leases, rental agreements, photographs, personal telephone books, diaries,

    utility and telephone bills, statements, identification documents, bills of sale and keys;

            1.      D0<;uments indicating travel in interstate and foreign commerce, to include airline

    tickets, notes and travel itineraries; airline schedules; bills; charge card receipts; hotel, motel, and

    car rental statements; correspondence with travel agencies and other travel related businesses;

    airline, rent a car, and hotel frequent flier or user cards and statements; passports and visas;

    telephone bills; photographs of foreign locations; and papers relating to domestic and

    international travel;

           J.       Cellular telephones, computers and other ele.ctronic devices capable of storing

    data that constitutes evidence or the instrumentality of drug trafficking;

            k.      Portable or affixed Global Positioning Satellite (GPS) units, portable or affixed

    radios, navigational charts, maps, route planning charts, satellite messaging devices, chart

    plotters, and schedules.

            1.      Latent prints and identifying material from items in the Vessel.



     Page 2 - Attachment B                                             USAO Version Rev. June 2017
